Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	Applicant’s arguments filed on 10/28/2020 have been fully considered, and are persuasive. Claims 1-22 are allowed over prior art of record. 
	The following is an examiner's statement of reasons for allowance:
	The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach:
A method, comprising: generating an electrical drive waveform associated with a target actuator by stretching or compressing a reference drive waveform associated with a reference actuator in a time domain of the reference drive waveform in accordance with a time adjustment factor, wherein the time adjustment factor is determined based on a difference between a resonant frequency of the target actuator and a resonant frequency of the reference actuator as recited in claim 1.
A method, comprising: generating an electrical drive waveform associated with a target actuator by increasing or decreasing an amplitude of a reference 
A system comprising: a digital signal processor configured to generate an electrical drive waveform associated with a target actuator by stretching or compressing a reference drive waveform associated with a reference actuator in a time domain of the reference drive waveform in accordance with a time adjustment factor, wherein the time adjustment factor is determined based on a difference between a resonant frequency of the target actuator and a resonant frequency of the reference actuator; and an amplifier communicatively coupled to the digital signal processor and configured to drive the target actuator in accordance with the electrical drive waveform as recited in claim 11.
A system, comprising: a digital signal processor configured to generate an electrical drive waveform associated with a target actuator by increasing or decreasing an amplitude of a reference drive waveform associated with a reference actuator in accordance with an amplitude adjustment factor, wherein the amplitude adjustment factor is determined based on a difference between a resonant frequency of the target actuator and a resonant frequency of 
An article of manufacture comprising: a non-transitory computer-readable medium; and computer-executable instructions carried on the computer-readable medium, the instructions readable by a processor, the instructions, when read and executed, for causing the processor to generate an electrical drive waveform associated with a target actuator by stretching or compressing a reference drive waveform associated with a reference actuator in a time domain of the reference drive waveform in accordance with a time adjustment factor, wherein the time adjustment factor is determined based on a difference between a resonant frequency of the target actuator and a resonant frequency of the reference actuator as recited in claim 21.
An article of manufacture comprising: a non-transitory computer-readable medium; and computer-executable instructions carried on the computer-readable medium, the instructions readable by a processor, the instructions, when read and executed, for causing the processor to generate an electrical drive waveform associated with a target actuator by increasing or decreasing an amplitude of a reference drive waveform associated with a reference actuator in accordance 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054.  The examiner can normally be reached on M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 






/DANNY NGUYEN/           Primary Examiner, Art Unit 2836